DETAILED ACTION
This is an Office action based on application number 17/182,649 filed 23 February 2021, which is a continuation of PCT/JP2019/032549 filed 21 August 2019, which claims priority to JP2018-166163 filed 5 September 2018 and JP2018-166164 filed 5 September 2018. Claims 1-3 and 6-7 are pending.
Amendments to the claims, filed 17 November 2022, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 November 2022 has been entered.

Withdrawn Rejections
The prior art rejections, made of record in the Office action mailed 1 September 2022, are withdrawn due to Applicant’s amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takahira et al. (US Patent Application Publication No. US 2012/0208016 A1) (Takahira) in view of Toomi et al. (JP H10-095908A with citations taken from the provided machine translation), Yasuhara (JP 2004-137295 A with citations taken from the provided machine translation) (Yasuhara), and Kimura et al. (EP 2 799 472 A1) (Kimura).

Regarding instant claim 1:
	Takahira discloses a pressure-sensitive adhesive sheet comprising a polyester-based pressure-sensitive adhesive composition (Claim 1).
	Takahira further discloses that said polyester-based pressure-sensitive adhesive composition comprises a lactic acid unit and a glycol unit (Claim 1) (i.e., polyols).
	Takahira further discloses that the polyester-based pressure-sensitive adhesive composition has a weight average molecular weight of 20,000 to 200,000 (Claim 1).
	Takahira further discloses that the polyester-based pressure-sensitive adhesive composition comprises polycarboxylic acid unit inclusive of those having aromatic structure used in an extent such that it does not degrade the properties of the polyester (paragraph [0026]). 
	Takahira further discloses that the polyester-based pressure-sensitive adhesive composition has an acid value of 5 mgKOH/g or less (Claim 5); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Takahira further discloses that the polyester-based pressure-sensitive adhesive composition is applied to a substrate (backing), wherein said substrate is inclusive of a foamed product or a plastic-based backing (paragraph [0099]).
	Takahira does not explicitly disclose the composition of the foamed substrate. Takahira does not explicitly disclose the polyester adhesive further comprising a structural unit derived from a hydrogenated polybutadiene structure-containing compound. Takahira does not explicitly disclose the ester bond concentration of the polyester-based pressure-sensitive adhesive composition.
	However, as to the claimed substrate, Kimura discloses a foamed polyolefin-based resin sheet having improved tensile properties (tensile strength and elongation) and adhesiveness to pressure sensitive adhesives while maintaining sufficient flexibility that is used as a base material for a pressure sensitive adhesive tape (paragraph [0008]). Kimura further discloses that the pressure sensitive adhesive comprises a polyester-based pressure sensitive adhesive (paragraph [0136]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination before him or her, to use the foamed polyolefin-based resin sheet of Kimura in the adhesive sheet of Takahira. The motivation for doing so would have been that the foamed polyolefin-based resin sheet has improved tensile properties and adhesiveness to pressure sensitive adhesives.
	Further, as to the claimed hydrogenated polybutadiene structure-containing compound, Toomi discloses a polyester-based resin composition having excellent adhesiveness to polyolefins, wherein said polyester-based resin is an adhesive composition (paragraphs [0001; 00027]). Toomi further discloses that the polyester-based resin comprises a hydrogenated polybutadiene polyol in an amount of 10 to 90% by weight to optimize adhesiveness to polyolefins and cohesive force (paragraphs [0007; 0017]). It is noted that the amount of hydrogenated polybutadiene polyol disclosed by Toomi overlaps the amount of the structural unit derived from a hydrogenated polybutadiene structure-containing compound recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination before him or her, to include the amount of hydrogenated polybutadiene polyol of Toomi into the polyester-based pressure-sensitive adhesive composition of Takahira. The motivation for doing so would have been to increase the adhesiveness of the composition to polyolefin substrates.
	As to the claimed ester bond concentration, Yasuhara discloses a polyester adhesive resin (paragraph [0001]). Yasuhara teaches that hydrolysis of a polyester resin is substantially caused by the decomposition of the ester bond, and hydrolysis resistance is increased by decreasing the concentration of the ester bond in the polyester resin (paragraph [0035]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination before him or her, to optimize the ester bond concentration of the polyester-based pressure-sensitive adhesive composition of Takahira as prescribed by Yasuhara. The motivation for doing so would have been to increase the hydrolysis resistance of the polyester-based pressure-sensitive adhesive composition.
Since the instant specification is silent to unexpected results, the specific concentration of ester bond is not considered to confer patentability to the claims. As the hydrolysis resistance of a polyester resin is a variable that can be modified, among others, by adjusting the concentration of the ester bond, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the concentration of the ester bond in the polyester resin of the prior art combination to obtain the desired hydrolysis resistance (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Therefore, it would have been obvious to combine Kimura, Toomi, and Yasuhara with Takahira to obtain the invention as specified by the instant claim.

Regarding instant claim 2, Kimura further discloses that the foamed polyolefin-based resin sheet has an apparent density of 30 kg/m3 to 100 kg/m3 (paragraph [0010]).

Regarding instant claim 3, the urethane resin foam substrate and the acrylic resin foam substrate recited by the claim are optional as set forth in parent claim 1. Therefore, since the prior art combination meets at least the polyolefin resin foam substrate of parent claim 1, the prior art combination meets the optional limitations of the instant claim.

Regarding instant claim 7, Takahira further discloses that the thickness of the substrate (backing) is arbitrarily selected depending on the material or shape of the substrate, and is, for example, from about 1 to about 1,000 µm (paragraph [0104]).
	Alternatively, Kimura further discloses that the foamed polyolefin-based resin sheet has a thickness of 0.1 mm to 3.0 mm (paragraph [0010]).
	It is noted that the ranges disclosed by both Takahira and Kimura overlap the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takahira in view of Kimura, Toomi, and Yasuhara as applied to claim 1 above, and further in view of Yoshie et al. (US Patent Application Publication No. US 2017/0029675 A1) (Yoshie).

Regarding instant claim 6, Takahira in view of Kimura, Toomi, and Yasuhara discloses the adhesive tape comprising the polyester adhesive as cited in the rejection of claim 1, above.
	Takahira in view of Kimura, Toomi, and Yasuhara does not explicitly disclose a hydrolysis inhibitor added to the polyester adhesive.
	However, Yoshie discloses a pressure-sensitive adhesive sheet comprising a polyester-based pressure-sensitive adhesive (paragraph [0001]). Yoshie discloses that the pressure-sensitive adhesive composition comprises common additives inclusive of a hydrolysis resistant agent (paragraph [0054]), which is construed to be analogous to the claimed hydrolysis inhibitor.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination before him or her, to include the hydrolysis resistant agent of Yoshie into the polyester adhesive of Takahira in view of Kimura, Toomi, and Yasuhara. The motivation for doing so would have been that said hydrolysis resistant agent is a common, art-recognized additive for polyester-based adhesive compositions. Furthermore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Therefore, it would have been obvious to combine Yoshie with Takahira in view of Kimura, Toomi, and Yasuhara to obtain the invention as specified by the instant claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/Scott R. Walshon/                                                                 Primary Examiner, Art Unit 1759                                                                                                                                       

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        11/28/2022